UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 CONNECTONE BANCORP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 301 Sylvan AvenueEnglewood Cliffs, New Jersey 07632 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on May 6, 2015 NOTICE IS HEREBY GIVEN that the Annual Meeting (the Annual Meeting) of ConnectOne Bancorp, Inc. (the Company), the holding company for ConnectOne Bank, (the Bank), will be held at 145 Dean Dr., Tenafly, NJ 07670, on May 6, 2015 at 8:15 a.m. for the purpose of considering and voting upon the following matters, all of which are more completely set forth in the accompanying Proxy Statement: 1. The election of twelve (12) Directors of the Company to serve for the terms described in the proxy statement or until their successors are elected and shall qualify; 2. To ratify the appointment of Crowe Horwath LLP as the Companys independent registered public accountants for the fiscal year ending December 31, 2015; and 3. Such other business as shall properly come before the Annual Meeting. Only holders of record of shares of the Companys common stock (the Common Stock) at the close of business on March 27, 2015 will be entitled to vote at the Annual Meeting. You are requested to fill in, sign, date and return the enclosed proxy promptly, regardless of whether you expect to attend the Annual Meeting. A postage-paid return envelope is enclosed for your convenience. If you are present at the Annual Meeting, you may vote in person even if you have already returned your proxy. Very truly yours, FRANK SORRENTINO IIIChairman of the Board of Directors Englewood Cliffs, New JerseyApril 15, 2015 IMPORTANT-PLEASE MAIL YOUR PROXY PROMPTLY You are urged to sign and return the enclosed Proxy promptly in the envelope provided so that there may be sufficient representation at the Annual Meeting. Important notice regarding the availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 6, 2015. Our Proxy Statement and Annual Report to Shareholders are also available online at www.proxyvote.com. C ONNECT O NE B ANCORP , I NC . PROXY STATEMENT FORANNUAL MEETING OF STOCKHOLDERSTO BE HELD ON MAY 6, 2015 This Proxy Statement is being furnished to shareholders of ConnectOne Bancorp, Inc. (the Company) in connection with the solicitation by the Board of Directors of proxies to be used at the Annual Meeting of stockholders to be held at 145 Dean Dr., Tenafly, NJ 07670 at 8:15 a.m. About the Annual Meeting Why have I received these materials? The accompanying proxy, being mailed on or about April 15, 2015 to holders of the Common Stock, is solicited by the Board of Directors of ConnectOne Bancorp, Inc. (referred to throughout this Proxy Statement as the Company or we), the holding company for ConnectOne Bank, in connection with our Annual Meeting of stockholders that will take place at 145 Dean Dr., Tenafly, NJ 07670 on May 6, 2015. You are cordially invited to attend the Annual Meeting and are requested to vote on the proposals described in this Proxy Statement. Who is entitled to vote at the Annual Meeting? Holders of Common Stock as of the close of business on March 27, 2015, will be entitled to vote at the Annual Meeting. On March 27, 2015, there were outstanding and entitled to vote 29,864,602 shares of Common Stock, each of which is entitled to one vote with respect to each matter to be voted on at the Annual Meeting. How do I vote my shares at the Annual Meeting? If you are a record shareholder of Common Stock (that is, if you hold Common Stock in your own name as of March 27, 2015 in the Companys stock records maintained by our transfer agent, Broadridge Financial Solutions, Inc.), you may vote by proxy or in person at the Annual Meeting. To vote by proxy, you may use one of the following methods:  Telephone voting, by dialing the toll-free number and following the instructions on your proxy card.  Internet voting, by accessing the Internet at the web address stated on the proxy card and following the instructions.  Mail, by completing and returning the proxy card in the enclosed envelope. The envelope requires no additional postage if mailed in the United States. Can I change my vote after I return my proxy card? Any stockholder of record has the power to revoke his or her proxy at any time before it is voted. You may revoke your proxy before it is voted at the Annual Meeting by:  voting again by telephone or the Internet, or completing a new proxy card with a later dateyour latest vote will be counted;  filing with the Secretary of the Company written notice of such revocation; or  appearing at the annual meeting and giving the Secretary written notice of your intention to vote in person. What constitutes a quorum for purposes of the Annual Meeting? The presence at the Annual Meeting in person or by proxy of the holders of a majority of the voting power of all outstanding shares of Common Stock entitled to vote shall constitute a quorum for the transaction of business. Proxies marked as abstaining (including proxies containing broker non-votes) on any matter to be acted upon by shareholders will be treated as present at the meeting for purposes of determining a quorum but will not be counted as votes cast on such matters. Why is it important to vote my shares? If we do not have a quorum present at the Annual Meeting, we will need to adjourn the meeting to solicit additional proxies. This will cause additional expense and delay for the Company. What vote is required to approve each item? The election of directors at the Annual Meeting requires the affirmative vote of a plurality of the votes cast at the Annual Meeting by shares represented in person or by proxy and entitled to vote for the election of directors. The ratification of the appointment of the independent registered public accountants requires the affirmative vote of a majority of the votes cast at the Annual Meeting by shares represented in person or by proxy. Summary of the Proposals How does the Board recommend that I vote my shares? Unless you give other instructions on your proxy card, the persons named as proxies on the card will vote in accordance with the recommendations of the Board of Directors. The Boards recommendation is set forth together with the description of each item in this Proxy Statement. In summary, the Board recommends a vote:  FOR the directors nominees to the Board of Directors;  FOR ratification of the appointment of Crowe Horwath LLP as the Companys independent registered public accountants for the fiscal year ending December 31, 2015. With respect to any other matters that properly come before the Annual Meeting, the proxy holders will vote as recommended by the Board of Directors or, if no recommendation is given, in their own discretion in the best interests of the Company. At the date this Proxy Statement went to press, the Board of Directors had no knowledge of any business other than that described in this proxy statement that would be presented for consideration at the Annual Meeting. Who will bear the expense of soliciting proxies? The Company will bear the cost of soliciting proxies. In addition to the solicitation by mail, proxies may be solicited personally or by telephone, facsimile or electronic transmission by our employees. 2 INTRODUCTION On July 1, 2014, the Company announced the completion of a merger (the Merger), under which the Company merged with the former ConnectOne Bancorp, Inc. (hereinafter referred to as Legacy ConnectOne). Simultaneously, Union Center National Bank (UCNB), the Companys then wholly owned subsidiary, merged with and into ConnectOne Bank, Legacy ConnectOnes then wholly owned subsidiary, with ConnectOne Bank as the surviving institution. In connection with the closing of the Merger, the Company changed its name to ConnectOne Bancorp, Inc., and the Board of Directors and senior management of the Company were restructured, with Messrs. Alexander Bol, Lawrence B. Seidman and Anthony C. Weagley resigning from the Board, and Messrs. Frank Sorrentino, Frank W. Baier, Stephen T. Boswell, Frank Huttle III, Michael Kempner, and Joseph Parisi Jr. joining the Board. 3 PROPOSAL 1ELECTION OF DIRECTORS The Certificate and By-Laws of the Company provide that the number of Directors shall not be less than five (5) or more than twenty-five (25) and permit the exact number to be determined from time to time by the Board of Directors. For 2015, there are twelve (12) nominees for Director. There are no arrangements or understanding between any director, or nominee for directorship, pursuant to which such director or nominee was selected as a director or nominee. The Board of Directors of the Company has nominated for election to the Board of Directors the persons named below, each of whom currently serves as a member of the Board. If elected, each will serve until the 2016 Annual Meeting of Stockholders, and until his replacement has been duly elected and qualified. The Board of Directors has no reason to believe that any of the nominees will be unavailable to serve if elected. The following table sets forth the names, ages, principal occupations, and business experience for all nominees, as well as their prior service on the Board, if any. Unless otherwise indicated, principal occupations shown for each Director have extended for five or more years. NOMINEES FOR ELECTION Name and Positionwith Company Age Principal Occupation for Past Five Years Term of OfficeSince Expires Frank Sorrentino III,Chairman of the Board and CEO 53 Chairman of the Board & Chief Executive Officer of the Company and the Bank; formerly Chairman of the Board and Chief Executive Officer of Legacy ConnectOne 20142015 Frank W. BaierDirector 49 Executive Vice President and Chief Financial Officer of Continental Grain Company, a diversified operating and investment company. Previously, from July 2011 through September 2012, Executive Vice President and Chief Financial Officer of Legecy ConnectOne and the Bank. Partner at Columbia Financial Partners LP, from May 2010 until June 2011. 20142015 Alexander A. Bol 67 Owner, Alexander A. Bol A.I.A. (architectural firm); Former Chairman of the Board of The Registrant and Union Center National Bank (20012014) 20152015 Stephen Boswell,Director 61 President & Chief Executive Officer of Boswell Engineering 20142015 Frederick Fish 70 Managing Member, The Real Estate Equity Company, known as Treeco (partnership which develops, manages and has financial interests in 1.5 million square feet of retail shopping centers in NJ, NY, PA and MA); Director and Founding Member of American Spraytech (a contract filling and manufacturing company); General Partner of F.S. Fish Investment Company (private investment company) 20122015 Frank Huttle III,Director 59 Executive Vice President and General Counsel Hudson Media Inc.; formerly Of Counsel to the firm of DeCotiis, Fitzpatrick & Cole, LLP 20142015 4 Name and Positionwith Company Age Principal Occupation for Past Five Years Term of OfficeSince Expires Michael Kempner,Director 56 President & Chief Executive Officer, MWW Group, Inc. 20142015 Nicholas Minoia 59 Managing Partner of Diversified Properties and Diversified Realty Advisors, both full service real estate development companies specializing in the development, construction and management of multifamily communities. 20092015 Joseph Parisi, Jr.,Director 53 Chairman of the Board and CEO of Otterstedt Insurance Agency; Mayor, Borough of Englewood Cliffs 20142015 Harold Schechter 70 Self Employed Financial Consultant (November 2010-Present); Chief Financial Officer, Global Design Concepts, Inc. (importer and distributor of accessories and handbags) (2005November 2010) 20072015 William A. Thompson 57 General Manager, Uniselect USA (auto parts distributor) (2007Present); Vice President of Thompson & Co. (auto parts distributor) (prior years) 19942015 Raymond J. Vanaria 56 Member, Malesardi, Quackenbush, Swift & Company, LLC (accounting firm) 20072015 (1) Does not include prior service on the Board of Directors of Legacy ConnectOne or the Bank. No Director of the Company, is also currently a director of a company having a class of securities registered under Section 12 of the Securities Exchange Act of 1934, as amended, or subject to the requirements of Section 15(d) of such Act or any company registered as an investment company under the Investment Bank Act of 1940. However, Frank Baier was a director of Doral Financial Corporation from 2007 until 2011, and Michael Kempner served as a director of Lighting Science Group Corporation from January 2010 until May 2012. The Company encourages all directors to attend the Companys annual meeting. Each then current member of the Companys Board of Directors attended the Companys 2014 Annual Meeting of Shareholders. Required Vote DIRECTORS WILL BE ELECTED BY A PLURALITY OF THE VOTES CAST AT THE ANNUAL MEETING WHETHER IN PERSON OR BY PROXY. Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT THE STOCKHOLDERS VOTE FOR THE NOMINEES SET FORTH ABOVE. 5 INFORMATION ABOUT THE BOARD OF DIRECTORS Frank Sorrentino III, Chairman of the Board and Chief Executive Officer, 53: Mr. Sorrentino became Chairman and Chief Executive Officer of the Company commencing as of the closing of the Merger with Legacy ConnectOne on July 1, 2014. Prior to this, Mr. Sorrentino served as Chairman and Chief Executive Officer of Legacy ConnectOne and the Bank. Prior to becoming an officer of Legacy ConnectOne and the Bank, Mr. Sorrentino was a founder of the Bank and a builder and construction manager in Bergen County. Through his business contacts in our market, Mr. Sorrentino has been able to bring customers and investors to the Company, and his real estate experience in our market is of great value to the Board. In addition, as the Companys senior executive officer, his insight on the Companys operations is invaluable to the Board. Stephen Boswell, Lead Independent Director, 61: Mr. Boswell was a founding organizer of the Bank. His firm, Boswell Engineering, Inc., for which he has served as President and Chief Executive Officer since 1990, is involved in many projects in our market. Through his business activities, Mr. Boswell has a strong sense of business conditions in our market that is invaluable to the Board. Frank Baier, Director, 49: Mr. Baier currently serves as Executive Vice President and Chief Financial Officer of Continental Grain Company, a diversified operating and investment company. Mr. Baier has an extensive background in finance, including service as Executive Vice President and Chief Financial Officer of Independence Community Bank Corp. from June 2001 until September 2005, Chief Financial Officer and Chief Accounting Officer of Securities Industry and Financial Markets Association from June until September of 2008, Special Advisor to Washington Mutual from September 2008 until October 2008, Chief Financial Officer of Capital Access Network, Inc from February 2009 until February 2010, and a Partner at Columbia Financial Partners LP, from May 2010 until June 2011. Mr. Baier also served as Legacy ConnectOnes Executive Vice President and Chief Financial Officer from July 2011 through September 2012. Mr. Baiers extensive background and understanding of finance proves invaluable to the Board. Alexander A. Bol, Director, 67: Mr. Bol founded Bol Architecture in 1974, and currently serves as a Principal of that firm. Mr. Bol is a member of the American Institute of Architects and the New Jersey Society of Architects and is certified by the National Council of Architectural Registration Boards. Mr. Bol is a New Jersey licensed Professional Planner and a registered Architect in the states of New Jersey, Massachusetts, New York, and Pennsylvania. The leadership Mr. Bol has provided to the Company and Union Center National Bank prior to the consummation of the Merger, together with his knowledge of the banking industry and his stature in the community led the board to conclude that Mr. Bol should serve as a director of the Company Frederick Fish, Director, 70: Mr. Fish was appointed as a director of the Company and Union Center National Bank on March 30, 2012. Mr. Fishs extensive knowledge of, and experience in, the real estate industry, his familiarity with complex financial transactions and his significant involvement with various charitable endeavors, led the Board to conclude that Mr. Fish should serve as a director. Frank Huttle III, Director, 59: Mr. Huttle was a founding organizer of the Bank. He has over 30years of experience in the insurance, mortgage banking and real estate industries formerly as a practicing attorney and partner at DeCotiis, Fitzpatrick and Cole, prior to taking his current position, and as a certified public accountant and Partner at Touche Ross & Co. Mr. Huttle has served as Executive Vice President and General Counsel to Hudson Media, Inc., a diversified magazine service and holding company since February, 2010. His experience as a transactional attorney and as a businessman in our market allows him to provide unique insight to the Board on a variety of matters, including current business conditions impacting our customers. Mr. Huttle also currently serves as the mayor of the Borough of Englewood, New Jersey. Michael Kempner, Director, 56: Mr. Kempner was a founding organizer of the Bank. He has over 30 years of public relations and media experience and has served as President and Chief Executive Officer for MWW Group, Inc since 1985. His experience as the head of a locally based media company has proved invaluable to the Board. 6 Nicholas Minoia, Director, 59: Mr. Minoias experience as a principal of a full-service real estate group and his knowledge about the real estate market led the Board to conclude that Mr. Minoia should serve as a director. Joseph Parisi, Jr., Director, 53: Mr. Parisi was a founding organizer of the Bank. Mr. Parisi has served as President and Chief Executive Officer of Otterstedt Insurance Agency since 1979, as well as Mayor for the Borough of Englewood Cliffs, New Jersey since November 2005. His experience both in the insurance industry and as the Mayor of a town in our market allow him to provide valuable insight to the Board on conditions affecting our customers. Harold Schechter, Director, 70: Mr. Schechters financial acumen and experience as a chief financial officer of an import and distribution business, and his ability to understand complex financial matters, led the Board to conclude that Mr. Schechter should serve as a director. William A. Thompson, Director, 57: Mr. Thompsons management and business experience led the Board to conclude that Mr. Thompson should serve as a director. Raymond J. Vanaria, Director, 56: Mr. Vanarias knowledge of financial and accounting matters, and his ability to understand and analyze complex financial issues, gained during his many years as an accountant, led the Board to conclude that Mr. Vanaria should serve as a director. Diversity Statement Although we have not adopted a formal policy on diversity, the Board considers diversity when selecting candidates for board service. When the Board determines there is a need to fill a director position, we begin to identify qualified individuals for consideration. We seek individuals that possess skill sets that a prospective director will be required to draw upon in order to contribute to the Board, including professional experience, education, and local knowledge. While education and skills are important factors, we also consider how candidates will contribute to the overall balance of the Board, so that we will benefit from directors with different perspectives, varying view points and wide-ranging backgrounds and experiences. We view and define diversity in its broadest sense, which includes gender, ethnicity, education, experience and leadership qualities. INFORMATION ABOUT THE BOARD OF DIRECTORS AND MANAGEMENT Security Ownership of Management The following table sets forth information as of March 27, 2015 regarding the number of equity securities beneficially owned by all Directors, executive officers described in the compensation table, and by all Directors and executive officers as a group. Beneficial ownership includes shares, if any, held in the name of the spouse, minor children or other relatives of the nominee living in such persons home, as well as shares, if any, held in the name of another person under an arrangement whereby the Director or executive officer can vest title in himself at once or within sixty (60) days. Beneficially owned shares also include shares over which the named person has sole or shared voting or investment power, shares owned by corporations controlled by the named person, and shares owned by a partnership in which the named person is a partner. 7 Name Common Stock Percentageof Common StockBeneficially Owned Directors: Frank Sorrentino III 689,104 (1) 2.29 % Frank W. Baier 58,967 (2) 0.20 % Alexander A. Bol 152,023 (3) 0.51 % Stephen T. Boswell 289,539 (4) 0.97 % Frederick Fish 26,751 (5) 0.09 % Frank Huttle III 247,224 (6) 0.83 % Michael Kempner 405,145 (7) 1.35 % Nicholas Minoia 28,955 (8) 0.10 % Joseph Parisi Jr. 255,664 (9) 0.85 % Harold Schechter 27,401 (10) 0.09 % William A. Thompson 105,256 (11) 0.35 % Raymond J. Vanaria 100,395 (12) 0.34 % Executive Officers Who Are Not Directors: William S. Burns 46,768 (13) 0.16 % Laura Criscione 83,972 (14) 0.28 % Elizabeth Magennis 50,234 (15) 0.17 % Anthony C. Weagley* 72,218 0.24 % Francis R. Patryn* 16,960 0.06 % Arthur M. Wein* 20,539 0.07 % James W. Sorge* 4,521 0.02 % As a Group (20 persons) 2,681,635 (16) 8.80 % (1) Includes (i) 12,500 shares held in the name of Citigroup Global Markets f/b/o Frank Sorrentino III, IRA, (ii) 53,241 shares held in street name at Citigroup Global Markets, (iii) 2,011 shares held in trust for Mr. Sorrentinos children, (iv) 170,872 shares purchasable upon the exercise of stock options and (v) 31,847 shares of restricted stock subject to forfeiture. (2) Includes 1,352 shares of restricted stock subject to forfeiture. (3) Includes (i) 2,842 shares held by his spouse, and (ii) 24,311 shares purchasable upon the exercise of stock options (4) Includes (i) 55,602 shares purchasable upon the exercise of stock options and (ii) 1,352 shares of restricted stock subject to forfeiture. (5) Includes (i) 3,473 shares purchasable upon the exercise of stock options, and (ii) 1,352 shares of restricted stock subject to forfeiture (6) Includes (i) 14,487 shares held in the name of Citigroup Global Markets f/b/o Frank Huttle III, IRA, (ii) 3,375 shares held by Mr. Huttle and his wife in a joint tenancy, (iii) 2,500 shares held as trustee of the Francesca Huttle 2004 Family Trust, (iv) 2,500 shares held as trustee of the Alexandra Huttle 2004 Family Trust, (v) 5,031 shares held in the name of Mr. Huttles spouse, (vi) 2,500 shares held by an LLC in which spouse is a member, (vii) 66,845 shares purchasable upon the exercise of stock options and (viii) 1352 shares of restricted stock subject to forfeiture. (7) Includes (i) 77,309 shares purchasable upon the exercise of stock options and (ii) 1,352 shares of restricted stock subject to forfeiture. (8) Includes (i) 1,056 shares owned jointly with Mr. Minoias spouse, (ii) 13,892 shares purchasable upon the exercise of stock options and (iii) 1,352 shares of restricted stock subject to forfeiture (9) Includes (i) 3,333 shares held in the name of Hudson Real Estate Holding, LLC, of which Mr. Parisi is managing director and owner of one-third, (ii) 11,296 shares held in the name of Otterstedt Insurance Agency, of which Mr. Parisi is part owner, (iii) 2,323 shares held by Mr. Parisi as custodian for his children, (iv) 31,508 shares held at Bear Stearns Security Corp (v) 8 71,574 shares purchasable upon the exercise of stock options and (vi) 1,352 shares of restricted stock subject to forfeiture. (10) Includes (i) 3,997 shares owned jointly with Mr. Schechters spouse, (ii) 17,365 shares purchasable upon the exercise of stock options and (iii) 1,352 shares of restricted stock subject to forfeiture. (11) Includes (i) 13,579 shares held by Mr. Thompsons spouse and children, (ii) 28,653 shares purchasable upon the exercise of stock options and (iii) 1,352 shares of restricted stock subject to forfeiture. (12) Includes (i) 5,085 shares held by Mr. Vanarias spouse and children (ii) 20,838 shares purchasable upon the exercise of stock options and (iii) 1,352 shares of restricted stock subject to forfeiture. (13) Includes 10,863 shares of restricted stock subject to forfeiture. (14) Includes (i) 300 shares held for her daughter, (ii) 54,218 shares purchasable upon the exercise of stock options, and (iii) 3,678 shares of restricted stock subject to forfeiture. (15) Includes (i) 12,862 shares purchasable upon the exercise of stock options and (ii) 11,488 shares of restricted stock subject to forfeiture. (16) Includes 617,814 shares purchasable upon the exercise of stock options. * Messrs/ Weagley, Patryn, Wein, and Sorge ceased to be executive officers of the Company as of the closing of the Merger on July 1, 2014. There are no shareholders other than those set forth above who are known to the Company to beneficially own 5% or more of the Common Stock of the Company. Board of Directors; Independence; Committees Meetings of the Board of Directors are held twelve (12) times annually and as needed. The Board of Directors held a total of thirteen (13) meetings in the year ended December 31, 2014. The Companys policy is that all Directors make every effort to attend each meeting. For the year ended December 31, 2014, each of the Companys Directors attended at least 75% of the aggregate of the total number of meetings of the Board of Directors and Board committees on which the respective Directors served. A majority of the Board consists of individuals who are independent under the Nasdaq listing standards. In making this determination with regard to Board member Michael Kempner, the Board considered the fact that the Company and the Bank have used Mr. Kempners firm, MWW Group, to provide advertising and public relations assistance and advice. The Board considered, among other factors, the fees paid to MWW Group as a percentage of the firms total revenue (less than 1%) and Mr. Kempners personal income and determined that the engagement of MWW Group did not interfere with Mr. Kempners exercise of independent judgment in carrying out the responsibilities of a director. In addition, the Board has considered the fact that several directors, including Messrs. Boswell, Huttle, Kempner and Parisi, each own a direct or indirect interest in a limited liability company which acts as a landlord for two of the Banks branches. SeeCERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. The Board has concluded that based on each directors respective interest in the rental payments compared to their overall net worth and cash, membership in such limited liability company does not interfere with their exercise of independent judgment in carrying out the responsibilities of a director. Mr. Sorrentino, who serves as the Chairman and Chief Executive Officer is not independent. Stockholders wishing to communicate directly with the independent members of the Board of Directors may send correspondence to ConnectOne Bancorp, Inc., attn.: Stephen Boswell, Lead Independent Director, 301 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Code of Business Conduct and Ethics The Board of Directors has adopted a Code of Conduct governing our Chief Executive Officer and senior financial officers, as required by the Sarbanes-Oxley Act and SEC regulations, as well as the Board of Directors and other senior members of management. Our Code of Conduct governs 9 such matters as conflicts of interest, use of corporate opportunity, confidentiality, compliance with law and the like. Our Code of Conduct is available on our website at www.cnob.com. Committees Committees of Our Board of Directors Audit Committee. We maintain an Audit Committee in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. The Audit Committee is responsible for the selection of the independent registered public accounting firm for the annual audit and to establish, and oversee the adherence to, a system of internal controls. The Audit Committee reviews and accepts the reports of our independent auditors and regulatory examiners. The Audit Committee arranges for an annual audit through its registered independent public accounting firm, evaluates and implements the recommendations of the auditors as well as interim audits performed by our outsourced internal auditors, receives all reports of examination by bank regulatory agencies, analyzes such regulatory reports, and reports to the Board the results of its analysis of the regulatory reports. The Audit Committee met six (6) times during 2014. The Board of Directors has adopted a written charter for the Audit Committee which is available on our website at www.cnob.com. The Audit Committee currently consists of Messrs. Vanaria (chair), Huttle, Baier and Schechter, all of whom are independent under the Nasdaq listing standards and meet the independence standards of the Sarbanes-Oxley Act for service on an audit committee, as required by the Audit Committee charter. The Board of Directors has determined that Raymond Vanaria is an audit committee financial expert, as such term is defined by the SEC. Audit Committee Report The Audit Committee meets periodically to consider the adequacy of the Companys financial controls and the objectivity of its financial reporting. The Audit Committee meets with the Companys independent auditors and the Companys internal auditors, all of whom have unrestricted access to the Audit Committee. In connection with this years financial statements, the Audit Committee has reviewed and discussed the Companys audited financial statements with the Companys officers and Crowe Horwath LLP, our independent auditors. We have discussed with Crowe Horwath LLP, the matters required to be discussed by Statement on Auditing Standards No. 61, (Communication with Audit Committees). We also have received the written disclosures and letters from Crowe Horwath LLP required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and have discussed with representatives of Crowe Horwath LLP their independence. Based on these reviews and discussions, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Companys Annual Report on Form 10-K for the fiscal year 2014 for filing with the U.S. Securities and Exchange Commission. Raymond Vanaria, ChairFrank Huttle, IIIFrank W. Baier,Harold Schechter Compensation Committee. Charter. The Board has defined the duties of its Compensation Committee in a charter. A copy of the current Compensation Committee charter is available on the Companys website at www.cnob.com under Governance Documents. Authority, Processes and Procedures. The Compensation Committee is responsible for administering the Companys equity compensation plans, for establishing the compensation of the Companys President and Chief Executive Officer and for recommending to the Board the compensation of the other executive officers. The Compensation Committee also establishes policies and monitors compensation for the Companys employees in general. While the Compensation 10 Committee may, and does in fact, delegate authority with respect to the compensation of employees in general, the Compensation Committee retains overall supervisory responsibility for employee compensation. With respect to executive compensation, the Compensation Committee receives recommendations and information from senior staff members, as well as outside compensation consultants, regarding issues relevant to determinations made by the Compensation Committee. Mr. Sorrentino participates in Committee deliberations regarding the compensation of other executive officers, but does not participate in deliberations regarding his own compensation. Consultants. The Compensation Committee recognizes that it is essential to receive objective advice from an outside compensation consultant. Prior to consummation of the Merger, the Committee utilized the services of Meyer Chatfield Compensation Advisors (MCCA), an independent compensation consulting firm strictly devoted to the community banking industry, as its outside consultant. MCCA was engaged by the Compensation Committee and did not take direction from the Companys executives, unless specifically advised to do so at the direction of the Compensation Committee. Currently, the Compensation Committee utilizes Meridian Compensation Partners, LLC (Meridian) as its independent compensation consultant. Meridian had served as the compensation consultant to the Compensation Committee of Legacy ConnectOne. Meridian reports directly to the Compensation Committee and attends meetings as requested. The Compensation Committee has assessed Meridians independence relative to the NASDAQ listing rules and determined that there are no conflicts of interest. The Compensation Committee also closely examines the safeguards and steps Meridian takes to ensure that its executive compensation consulting services are objective. The Compensation Committee takes into consideration that:  The Compensation Committee directly hired and has the authority to terminate Meridians engagement;  The Compensation Committee solely determined the terms and conditions of Meridians engagement, including the fees charged;  Meridian and its consultants have direct access to members of the Compensation Committee during and between meetings;  Meridian does not provide any other services to the Company, the Bank, its directors or executives; and  Interactions between Meridian and its consultants and management generally are limited to discussions on behalf of the Compensation Committee and information presented to the Compensation Committee for approval. Nominating Committee Matters Independence of Nominating Committee Members. All members of the Nominating Committee of the Board have been determined to be independent directors pursuant to the definition contained in Rule 5605 of the National Association of Securities Dealers Marketplace rules. Procedures for Considering Nominations Made by Shareholders. The Nominating and Corporate Governance Committee charter describes procedures for nominations to be submitted by shareholders and other third-parties, other than candidates who have previously served on the board or who are recommended by the Board. The charter states that a nomination must be delivered to Companys corporate Secretary at the principal executive offices of the Company not later than the close of business on the 90th day nor earlier than the close of business on the 120th day prior to the first anniversary of the preceding years annual meeting; provided, however, that if the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice to be timely must be so delivered not earlier than the close of business on the 120th day prior to such annual meeting and not later than the close of business on the later of the 90th day prior to such annual meeting or the close of business on the 10th day following the day on which public announcement of the date of such meeting is first made by us. The public announcement of an adjournment or postponement of an annual meeting will not commence a new time period (or extend any time period) for the giving of a notice as described above. The charter requires a 11 nomination notice to set forth as to each person whom the proponent proposes to nominate for election as a director: (a) all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to Schedule 14A under the Securities Exchange Act of 1934, as amended (including such persons written consent to being named in the proxy statement as a nominee and to serving as a director it elected), and (b) information that will enable the Nominating Committee to determine whether the candidate or candidates satisfy the criteria established pursuant to the charter for director candidates. Qualifications. The charter of the Nominating and Corporate Governance Committee describes the minimum qualifications for nominees to the Board and the qualities or skills that are necessary for directors to possess. Each nominee:  must satisfy any legal requirements applicable to members of the board;  must have business or professional experience that will enable such nominee to provide useful input to the board in its deliberations;  must have a reputation, in one or more of the communities serviced by the Company and its subsidiaries, for honesty and ethical conduct;  must have a working knowledge of the types of responsibilities expected of members of the board of directors of a bank holding company; and  must have experience, either as a member of the board of directors of another public or private company or in another capacity that demonstrates the nominees capacity to serve in a fiduciary position. Identification and Evaluation of Candidates for the Board. Candidates to serve on the Board will be identified from all available sources, including recommendations made by shareholders. The Nominating Committees charter provides that there will be no differences in the manner in which the nominating committee evaluates nominees recommended by shareholders and nominees recommended by the Committee or management, except that no specific process shall be mandated with respect to the nomination of any individuals who have previously served on the Board. The evaluation process for individuals other than existing board members will include:  a review of the information provided to the Nominating Committee by the proponent;  if requested, a review of reference letters from at least two sources determined to be reputable by the Nominating Committee; and  a personal interview of the candidate, together with a review of such other information as the Nominating Committee shall determine to be relevant. Third Party Recommendations. In connection with the 2015 annual meeting, the Nominating Committee did not receive any nominations from any shareholder or group of shareholders that owned more than 5% of common stock for at least one year. Compensation Committee Interlocks and Insider Participation There are no compensation committee interlocks, which generally means that no executive officer of the Company or the Bank served as a director or member of the compensation committee of another entity, one of whose executive officers serves as a director or member of the Compensation Committee. Stock Ownership Guidelines In order to ensure alignment of interests between Board members and the shareholders of the Company, the Company expects all Board members will have a meaningful investment in the common stock of the Company. To ensure this meaningful investment, all Board members will be required to own, directly or indirectly, at least $500,000 in initial market value of the Companys common stock within 24 months of the directors initial election. 12 Board Leadership; Lead Independent Director Historically the Company had an independent Chairman of the Board, separate from the Chief Executive Officer. However, upon consummation of the Merger with Legacy ConnectOne, the Board appointed Mr. Frank Sorrentino, the Companys President and CEO, to serve as Chairman. The Board considered the fact that Mr. Sorrentino had served as Chairman, President and CEO of Legacy ConnectOne, believed that Board structure had worked well for Legacy ConnectOne and noted the success that Mr. Sorrentino had in growing Legacy ConnectOne. The Board believes that the combination of these two roles at this time provides the benefit of a more consistent communication and coordination throughout the organization. This in turn will result in a more effective and efficient implementation of corporate strategy and integration of the separate cultures of the Company and Legacy ConnectOne, and is further important in unifying the Companys strategy behind a single vision. Our Board has also appointed Mr. Stephen Boswell, an independent director, to serve as Lead Independent Director of the Board. As Lead Independent Director, Mr. Boswell presides over all Board meetings when the Chairman is not present, and presides over meetings of the non-management directors held in executive session. The Lead Independent Director has the responsibility of meeting and consulting with the Chairman and Chief Executive Officer on Board and committee meeting agendas, acting as a liaison between management and the non-management directors, including maintaining frequent contact with the Chairman and Chief Executive and advising him on the efficiency of the Board meetings, and facilitating teamwork and communication between the non-management directors and management. Risk Oversight Risk is an inherent part of the business of banking. Risks faced by the Bank include credit risk relating to its loans and interest rate risk related to its entire balance sheet. The Board of Directors oversees these risks through the adoption of policies and by delegating oversight to certain committees, including the Audit Committee and the Loan and Asset/Liability Committees of the Bank. These committees exercise oversight by establishing a corporate environment that promotes timely and effective disclosure, fiscal accountability and compliance with all applicable laws and regulations. 13 EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Compensation Committee (the Committee) and the Company are both committed to a pay-for-performance philosophy. This Compensation Discussion & Analysis (CD&A) provides information about the strategies and policies developed to ensure that executive compensation is strongly correlated with the Companys overall performance and the individual performance of our executives. The Merger and Management Changes On July 1, 2014, we completed the Merger to create a financial institution with more than $3 billion in assets and 24 branches across Bergen, Essex, Hudson, Mercer, Monmouth, Morris and Union counties. The combined company is one of the largest New Jersey-based banking institutions with increased scale, technology and lending capabilities serving middle market commercial businesses. Upon the closing of the merger, the Company was the surviving entity but assumed the name ConnectOne and adopted the ticker symbol CNOB. As a result, this CD&A discloses the 2014 compensation policies and decisions for the Companys Named Executive Officers pre-Merger (Pre-Merger Compensation) as well as for the post-Merger executive team (Post-Merger Compensation). The pre-Merger named executives are: Pre-Merger NEOs Role Anthony C. Weagley Chief Executive Officer Francis R. Patryn Chief Financial Officer Arthur M. Wein Vice President, Chief Operating Officer James W. Sorge Vice President, Compliance Officer Following the Merger, these executives were either no longer executive officers or no longer employed by the Company. After the Merger closed, we announced our ongoing leadership team including our named executive officers: Post-Merger NEOs Role Frank Sorrentino III Chairman, President, & Chief Executive Officer William S. Burns Executive Vice President & Chief Financial Officer Elizabeth Magennis Executive Vice President & Chief Lending Officer Laura Criscione Executive Vice President & Chief Compliance Officer Aditya Kishore Executive Vice President Chief Information/Operations Officer Executive Summary 2014 was a transformational year for the Company. As a result of the Merger and continued organic growth, the Company grew from $1.67 billion in total assets and 16 offices at December 31, 2013 to $3.45 billion in total assets and 24 offices at year end 2014. While completing the integration of the Company and Legacy ConnectOne, we were also able to grow our loan portfolio by more than $231 million over the second half of the year. In determining compensation for 2014, the Compensation Committee considered the Companys performance on a standalone basis as well as managements performance in executing the Merger and integrating the two companies. 2014 Business Highlights We delivered the following results in 2014:  Completed the merger of ConnectOne and Center on July 1, 2014 14  Realized meaningful cost efficiencies, with virtually all estimated cost savings to be derived from the Merger realized as of January 1, 2015  Increased loans receivable by approximately $225 million and total deposits by approximately $150 million through organic growth during the second half of 2014  Expanded loan generation and support teams while achieving meaningful efficiencies in executive, back office and administrative areas  Maintained strong asset quality, with a ratio of non-accrual loans to total loans receivable of 0.46% at December 31, 2014 Performance-Based Compensation Pay-for-performance is a key objective of our executive compensation program. Our incentives for 2014 considered performance goals set before the Merger and the effectiveness of the integration of the two institutions. A significant amount of compensation in the post-Merger 2015 programs is performance-based (annual incentives and performance based equity awards). Our objective is to design our compensation program to reward executives for driving our business strategy and delivering results to our stockholders. Compensation Design Principles and Governance Best Practices The design principles of our executive compensation programs are intended to protect and promote the interests of our stockholders. Below we summarize certain practices we have implemented to drive performance and those we have not implemented because we do not believe they would serve our stockholders long-term interests.  What We Do:  Pay for PerformanceWe provide a significant portion of pay based on performance (short and long-term)  Sound Risk ManagementWe discourage excessive risk taking and have designed our incentive plans with appropriate design features  ClawbackEach incentive compensation agreement provides for clawback in the event of a financial restatement  Double-Trigger Change-in-Control (CIC)CIC benefits pursuant to employment or change in control agreements are only paid upon a termination event following a CIC.  IndependenceThe Committee engages an independent compensation consultant  What We Dont Do:  Tax Gross-UpsWe do not provide excise tax gross-ups on benefits or in change-in-control agreements  RepricingOur equity plan does not permit repricing of stock options that are out-of-the-money  Excessive PerquisitesOur executives only receive perquisites that are business-related Results of 2014 Say on Pay Advisory Vote The Company solicited a shareholder advisory vote on executive compensation in 2014 which received 96% approval. Company shareholders approved a bi-annual advisory vote, thus our next shareholder vote will be in 2016. Executive Compensation Objectives and Policies We use our executive compensation programs to align the interests of executive officers with our shareholders. Our programs are designed to attract, retain and motivate leadership to support our growth and sustain our competitive advantage. Our compensation opportunities are aligned with 15 the competitive market with actual pay that is designed to vary dependent on performance. We utilize a balance of fixed and variable pay components, cash and equity, and short and long-term performance horizons to determine our pay. Our compensation program is designed to support our business strategies, align our pay with our performance and reinforce sound compensation governance to mitigate excessive risk taking. The table below gives an overview of the compensation components used in our program and matches each with one or more of the objectives described above. Compensation Component Purpose/Objective Base Salary  Provides a competitive level of fixed income based on role, experienceand individual performance Annual Incentive Plan  Motivates and rewards executives for performance on key financial,operational and individual objectives in support of our annual businessplan and broader corporate strategies  Varies pay based on performance (higher performance will result inabove market pay; lower performance will result in below market pay) Long-Term Incentive Plan  Drives value creation for stockholders over the long-term  Aligns executives interests with those of shareholders throughequity-based compensation  Encourages retention through multiple year vesting  Motivates and rewards executives for performancevesting and valueis tied to achievement of specific performance and/or stock priceappreciation Other Benefits  Provides a base level of competitive compensation for executive talent Employment Agreements/Severance & CIC Agreements  Provides employment security to key executives  Focuses executives on company performance and transactions that arein the best interests of shareholders, regardless of the impact suchtransactions may have on the executives employment Setting Annual Compensation Roles & Responsibilities Compensation Committee The Compensation Committee of the Board of Directors is responsible for discharging the Boards duties in executive compensation matters and for administering the Companys incentive and equity-based plans. This includes oversight of the total compensation programs for the Companys CEO and other executive officers, including all Named Executive Officers. The Committee is comprised solely of independent directors. The Committee receives input and data from Finance and Human Resources functions as well as outside consultants and advisors to provide external reference and perspective. The Committee reviews all compensation components for the Companys Chief Executive Officer and other executive officers, including base salary, annual incentive, long-term incentives/equity and other benefits and perquisites. The Committee reviews the Chief Executive Officers performance annually and makes decisions regarding the Named Executive Officers compensation, including base salary, incentives and equity grants based on this review. The Compensation Committee reviews its decisions with the full Board of Directors. The Committee has the sole authority and resources to obtain advice and assistance from internal or external legal, human resources, accounting or other advisors, or consultants as it deems desirable or appropriate. The Committee has direct access to outside advisors and consultants 16 throughout the year as they relate to executive compensation. The Committee has direct access to and meets periodically with the compensation consultant independently of management. Independent Compensation Consultant Prior to the Merger, Legacy ConnectOne retained Meridian as its compensation consultant and the Company retained MCCA to act as the Committees independent consultant. Following the Merger, the Company engaged Meridian as its compensation consultant. Our consultants aid the Committee in satisfying its responsibilities. Meridian reports directly to the Committee and performs no other work for the Company. The Consultants reported directly to the Committee and carried out their responsibilities to the Committee in coordination with the Companys Finance and Human Resources staff as requested by the Committee. The Committee Chair has regular contact with the Consultants outside meetings as appropriate. The Committee has reviewed and concluded that Meridians consultation services, and that prior to the merger, MCCAs consultation services, comply with the standards adopted by the SEC and by Nasdaq with respect to compensation advisor independence and conflicts of interest. Management Although the Committee makes independent determinations on all matters related to compensation of the Named Executive Officers, certain members of management may be requested to attend or provide input to the Committee. Input may be sought from the Chief Executive Officer, Chief Financial Officer, or others to ensure the Committee has the information and perspective it needs to carry out its duties. In particular, the Committee seeks input from the Chief Executive Officer on matters relating to strategic objectives, Company performance goals and input on his assessment of the Named Executive Officers, including contribution and individual performance of each of his direct reports. The Chief Executive Officer and the Chief Financial Officer often assist the Committee on matters of design, administration and operation of the Companys compensation programs. Although executives may provide insight, suggestions or recommendations regarding executive compensation, they are not present during the Compensation Committees deliberations or vote. Only Compensation Committee members vote on decisions regarding executive compensation. The Committee regularly meets in executive session without management present. While the Chief Executive Officer makes recommendations on other Named Executive Officers, the Committee is ultimately responsible for approving compensation for all Named Executive Officers. The Chief Executive Officers compensation is discussed in executive session without members of management, including the Chief Executive Officer. Peer Group & Competitive Benchmarking In light of the pending Merger, the Company did not conduct a competitive benchmark analysis for 2014 compensation. Following the Merger, Meridian provided market compensation data to the Compensation Committee based on the peer group set forth below. This data was used to assist the Committee in setting pay levels and target pay opportunities (short and long-term) for the post-merger pay programs. The Committee worked with the consultant to develop a peer group that was appropriate for the newly-combined Company. The Committee considered commercial banks that were similarly-sized (approximately 1
